BRYANT, District Judge.
The motion for bill of particulars, now under consideration, must be limited to information necessary to enable defendant to prepare its answer. Tully v. Howard et. al., D.C., 27 F.Supp. 6.
I have attempted to determine the particulars, not set forth in the complaint, which defendant requires for that purpose. I direct that plaintiff answer paragraphs one, two, three, eight, nine and ten of the petition as fully as his knowledge and information permits.
An order may be presented directing service of such a bill on defendant’s attorney within twenty days from date of service. It may also contain a provision that defendant has twenty days from date of service of the bill of particulars in which to answer.